DETAILED ACTION
	In Reply filed on 12 October 2021, claims 1-2 and 5-18 are pending. Claims 1, 5-8, and 10-13 are currently amended. Claims 3 and 4 are canceled, and claims 16-18 are newly added. Claims 1-2 and 5-18 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Application 16/328,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randy M. Braegger on 10/27/2021 and 10/28/2021.

Claim 1. (Currently Amended) A pneumatic tire, comprising: 
a carcass layer; 
a belt layer disposed outward of the carcass layer in a radial direction; 	a tread rubber disposed outward of the belt layer in a radial direction; and	a plurality of main grooves and a plurality of blocks defined by the plurality of main grooves formed in a tread surface, the tread rubber comprising a cap tread forming the tread surface, an undertread disposed in a layer below the cap tread, and an earthing tread extending through the cap tread and exposed on a road contact surface of the plurality of blocks, 
a modulus M--_cap at 300% elongation of the cap tread ranging from 3.0 MPa to 7.0 MPa, 
a modulus [[M--_cap]] at 300% elongation of the undertread ranging from 10.0 MPa to 20.0 MPa, 
a modulus at 300% elongation of the earthing tread is in a range 10.0 MPa ≤ M_ea ≤ 20.0 MPa, 
the modulus M_cap of the cap tread and the modulus M_ea of the earthing tread have a relationship 5.0 MPa ≤ M-_ea – M_cap, 
a rubber hardness H_cap of the cap tread and a rubber hardness H_ea of the earthing tread have a relationship 5  ≤  H_ea - H_cap, 
the earthing tread being made from a rubber material with a volume resistivity of 1 x 10^7 Ω·m or less, and 


Claim 15. (Currently Amended) The pneumatic tire according to claim 1, wherein the plurality of blocks each comprises a plurality of  grooves extending through the earthing tread in a tire lateral direction in the road contact surface of the block.

Claim 18. (Currently Amended) A pneumatic tire, comprising: 
a carcass layer; 
a belt layer disposed outward of the carcass layer in a radial direction; 	a tread rubber disposed outward of the belt layer in a radial direction; and	a plurality of main grooves and a plurality of blocks defined by the plurality of main grooves formed in a tread surface, the tread rubber comprising a cap tread forming the tread surface, an undertread disposed in a layer below the cap tread, and an earthing tread extending through the cap tread and exposed on a road contact surface of the plurality of blocks, 
a modulus at 300% elongation of the cap tread ranging from 3.0 MPa to 7.0 MPa, 
a modulus [[M--_cap]] at 300% elongation of the undertread ranging from 10.0 MPa to 20.0 MPa, 
		… (below is the same). 
(END)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, claim 1 recites, at least among others, the following limitation, 
“a modulus M_cap at 300% elongation of the cap tread ranging from 3.0 MPa to 7.0 MPa, 
a modulus at 300% elongation of the undertread ranging from 10.0 MPa to 20.0 MPa, 
a modulus at 300% elongation of the earthing tread is in a range 10.0 MPa ≤ M_ea ≤ 20.0 MPa, 
the modulus M_cap of the cap tread and the modulus M_ea of the earthing tread have a relationship 5.0 MPa  ≤  M-_ea – M_cap, 
a rubber hardness H_cap of the cap tread and a rubber hardness H_ea of the earthing tread have a relationship 5  ≤ H_ea - H_cap.” 
 	Although Kishizoe in view of Tawara teaches that the cap tread, the earthing tread, and the undertread are made from the same compounding compositions as disclosed in the Instant Specification (page 7 of the Office Action mailed on 06/09/2021), modified Kishizoe does not specifically teach all the claimed properties as recited above, and it would not be obvious to one of ordinary skill in the art to derive all the properties and the relationships between them. 
At first, the Examiner acknowledges that, although the composition of a rubber base material is the same as disclosed in the Instant Specification, it would be possible to form a rubber having a different physical property (for example, a modulus at 300 %  or a hardness), depending on a compounding condition such as a time and a temperature for polymerization of the rubber base material.
Secondly, in particular, the relationships of “the modulus M_cap of the cap tread and the modulus M_ea of the earthing tread have a relationship 5.0 MPa ≤ M-_ea – M_cap, and a rubber hardness H_cap of the cap tread and a rubber hardness H_ea of the earthing tread have a relationship 5 < H_ea - H_cap,” within the disclosed ranges of M_cap and M_ea, generates advantageous results of obtaining better braking performance on the ice, electrostatic suppression performance, and separation resistance performance (¶ [0125], ¶ [0126], FIGURES 9A-9B; Instant Specification as published in US 20190193489 A1). The advantageous effect would not be obvious in view of modified Kishizoe. 
Therefore, modified Kishizoe does not teach, suggest, or motivate all the claimed limitations, and thus, claim 1 is allowed. Claims 2 and 5-17 are allowed as being dependent from claim 1. 
Regarding claim 18, claim 18 recites, at least among others, “a point on an outer circumferential surface of the undertread where a gauge of the undertread is at a maximum value Gal, in a region between the earthing tread and an edge portion of the blocks, is defined as a point P1, and a distance D1 in a tire lateral direction from the point P1 to an edge portion of the blocks and the width W3 of the road contact surface of the blocks in the region between the earthing tread and the edge portion of the blocks have a relationship 0.02 ≤ D1/W3 ≤ 0.15.” Although Kishizoe in view of Tawara and  Nagayoshi teaches all the claimed limitations (pages 13-14 of the Office Action mailed on 06/09/2021), this rejection has been overcome as the Applicant perfected the foreign Nagayoshi is negated as prior art, modified Kishizoe does not teach, suggest, or motivate all the claimed limitations, and thus, claim 18 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 








/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744